      Case 2:19-cv-00877-DB-CMR Document 34 Filed 07/02/20 Page 1 of 6




Benjamin Konop (OH Bar No. 0073458)
Benjamin.Konop@cfpb.gov
(202) 435-7265
John Thompson (NM Bar No. 139788)
John.Thompson@cfpb.gov
(202) 435-7270
Bureau of Consumer Financial Protection
1700 G Street, NW
Washington, DC 20552

               IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH

Bureau of Consumer Financial                     Case No.: 2:19-cv-00877-DB-
Protection,                                      CMR

                   Petitioner,
                                                 PETITIONER’S NOTICE OF
                   v.                            RATIFICATION AND RESPONSE
                                                 TO RESPONDENT’S NOTICE OF
Center for Excellence in Higher                  SUPPLEMENTAL AUTHORITY
Education,

                   Respondent.



      In the wake of the Supreme Court’s decision in Seila Law LLC v. CFPB, No.

19-7, 2020 WL 3492641 (U.S. June 29, 2020), the Director of the Bureau of

Consumer Financial Protection (Bureau) has considered the basis for the Bureau’s

decision to issue the civil investigative demand to Respondent Center for

Excellence in Higher Education (CEHE), to deny CEHE’s request to modify or set


                                         1
      Case 2:19-cv-00877-DB-CMR Document 34 Filed 07/02/20 Page 2 of 6




aside the CID, and to file a petition requesting this Court to enforce the CID. She

has now ratified those decisions. The Director’s Declaration of Ratification is

attached as Exhibit A. The Bureau thus requests that the Court enforce its CID to

CEHE without further delay.

      In Seila Law, the Supreme Court held that the Bureau’s “leadership by a

single individual removable only for inefficiency, neglect, or malfeasance violates

the separation of powers.” Slip op. at 11. With respect to remedy, the Court held

that 12 U.S.C. § 5491(c)(3) – the provision in the Consumer Financial Protection

Act (CFPA) that purported to limit the President’s ability to remove the Bureau’s

Director – is severable from the remainder of the Act. Slip op. at 36 (Roberts,

C.J.); see also slip op. at 37 (Kagan, J., concurring in judgment with respect to

severability and dissenting in part). This holding fully resolves the constitutional,

problem with the Bureau’s structure because, as the Court explained, the Director’s

insulation was “the only constitutional defect” the Court found in the Bureau’s

structure – a defect that “disappear[s]” once the Director is “removable at will by

the President.” Slip op. at 32. In short, “[t]he agency may . . . continue to operate”

with a Director who is “removable by the President at will.” Id. at 3.

      CEHE’s June 30 Notice of Supplemental Authority suggests that ratification

is insufficient – that only dismissal will remedy the injury it suffered. If this

                                            2
      Case 2:19-cv-00877-DB-CMR Document 34 Filed 07/02/20 Page 3 of 6




argument were correct, then virtually every action brought by the Bureau since the

arrival of its current Director would be subject to immediate dismissal. But there is

no support for this argument in the Seila Law decision. Indeed, the Court explicitly

declined to reach this issue when it said that “whether and when the temporary

involvement of an unconstitutionally insulated officer in an otherwise valid

prosecution requires dismissal falls outside the questions presented, has not been

fully briefed, and is best resolved by the lower courts in the first instance.” Id. at 31

& n.12.

      Now that the Supreme Court has issued its decision, and the Bureau’s

Director has issued her ratification, the Bureau may proceed with its investigation

under the leadership of a Director who is fully accountable to the President.

Indeed, as a result of the ratification, the situation here is congruent with the

situation in FEC v. Legi-Tech, Inc., 75 F.3d 704 (D.C. Cir. 1996). In that case, the

court refused to dismiss the FEC’s action against Legi-Tech because, after the

FEC’s structure had been held unconstitutional and the agency had been

restructured, it ratified the steps it had already taken in its action against Legi-

Tech. That is, the court held that a post hoc ratification cured any injury that Legi-

Tech had suffered as a result of the original constitutional defect. The same is true

here – ratification by the Bureau’s Director cures any injury that CEHE suffered as

                                            3
      Case 2:19-cv-00877-DB-CMR Document 34 Filed 07/02/20 Page 4 of 6




a result of the Bureau’s structure. See also CFPB v. Gordon, 819 F.3d 1179, 1190-

92 (9th Cir. 2016) (refusing to dismiss enforcement action initially approved by

unconstitutionally appointed official because properly appointed official later

ratified the action, and that “cures any Article II deficiencies”).

      For the reasons set forth above, as well as in the Bureau’s Petition to Enforce

the CID, and Reply in support thereof, this Court should reject CEHE’s request to

dismiss this proceeding and should enforce the Bureau’s CID.

Dated: July 2, 2020

Respectfully submitted,

Thomas G. Ward
Enforcement Director

Jeffrey Paul Ehrlich
Deputy Enforcement Director

Owen Martikan
Assistant Litigation Deputy

s/ Benjamin Konop
Benjamin Konop (OH Bar No. 0073458)
Telephone: (202) 435-7265
E-mail: benjamin.konop@cfpb.gov

John Thompson (NM Bar No. 139788)
Telephone: (202) 435-7270
E-mail: john.thompson@cfpb.gov

Bureau of Consumer Financial Protection
1700 G Street, NW
                                           4
     Case 2:19-cv-00877-DB-CMR Document 34 Filed 07/02/20 Page 5 of 6




Washington, DC 20552
Facsimile: (202) 435-5477
Attorneys for Petitioner Bureau of Consumer
Financial Protection




                                       5
      Case 2:19-cv-00877-DB-CMR Document 34 Filed 07/02/20 Page 6 of 6




                              Certificate of Service

      I hereby certify that on July 2, 2020, I served the foregoing document via the

court’s CM/ECF electronic filing system to all counsel of record, including the

following:


Paul W. Shakespear pshakespear@swlaw.com
Steven M. Gombos gombos@glpclaw.com
David A. Obuchowicz dobuchowicz@glpclaw.com
Jacob C. Shorter jshorter@glapclaw.com

                                             s/ Benjamin Konop
                                             Benjamin Konop
                                             Attorney for Petitioner




                                         6
